DETAILED ACTION

Notice of Pre-A/A or A/A Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-10, and 12-21 are pending. No new matter has been added. 


Response to Applicant’s Remarks

Applicant Argument/Remarks Made in Amendment filed on 12/17/2020 have been fully considered but were not found to be persuasive. Accordingly, this action is made final.


Regarding Applicant’s argument on page 9 lines 10-21:

“determine that there is a difference between the local tree and a sync tree on the client device, and notify a content management system of difference between the local tree and the sync tree; 
subsequent to notifying the content management system of the difference between the local tree and the sync tree, receive an instruction to present a file system warning in a user interface of the client device regarding the received modification data, the warning including a message indicating that the change in the directory is not allowed; and 
restore the directory of the local file system to a previous synchronized state, represented by the sync tree, prior to the received modification data. 
None of the prior art references determine a difference between a local tree and a sync tree on the client device and notify the content management system of the difference between the local tree and the sync tree.”

Examiner respectfully disagree with Applicant above recited because Besen discloses a method of determining any difference between the local and cloud file system. 
    
    PNG
    media_image1.png
    765
    925
    media_image1.png
    Greyscale

Note that FSChange sends a notification to Fetch to generate Work Items and forwarded it to WORKERS for actual changes of filesystem:
(Besen, US 8949179 col. 17, lines 17-28: After generating the Cloud Graph 642, the Cloud WATCHER 640 periodically generates a Current Cloud State representation 644 and then determines any differences between the two. Upon detecting a difference between the Cloud Graph 642 and the Current Cloud State representation 644, the Cloud WATCHER 640 generates an FSChange (File System Change Notification) and sends that FSChange to the FETCHER (not specifically shown). As previously noted with respect to the discussion of FIG. 5, the FSChange notifications are used by the FETCHER to generate Work Items to be sent to WORKERS (not specifically shown).)

Regarding Applicant’s argument on page 10, lines 18-20: 

“Accordingly, Besen discusses a system where the changes made are made to documents stored at the cloud and then replicated by the cloud. This cloud based system of Besen, does not teach or suggest the local sync tree currently claimed”


    PNG
    media_image2.png
    865
    1216
    media_image2.png
    Greyscale


Examiner respectfully disagrees with Applicant’s argument above based on FIG.5 where a local graph 532 is used by Local WATCHER (Type-2) 530 to track the state of the watched local FileSystem 515 (e.g., “local sync tree”).  Note that the term “tree” in the pending application refers to the “filesystem” in the Besen.

Regarding Applicant’s argument on page 12, lines 1-7:

“Regarding "receive modification data at a client application associated with a client synchronization service resulting in a change in a directory of a local file system of a client device;" the Office Action cites to both Besen and Raghunathan. However, it does not appear that the combination is possible. Specifically, Besen is referencing a SyncCLIENT while Raghunathan is discussing a Data Virtualization Platform, which appears to be a collection of servers. It is not explained how the operation of a server based virtualization platform is combined with the SyncCLIENT of Besen.”

	Besen discloses a system and method of synchronizing electronically stored files among various type of file systems such as, cloud entities (cloud comprised of a plurality of servers), desktop, mobile devices and etc.  (See Besen, col.1, lines 19-25)
Raghunathan discloses a method of synchronizing virtualized data, or subsets of virtualized data, across a plurality of data repositories, which are physical storage units with a specific type of file system to store plurality of data.  
Data virtualization approaches are directed to capabilities that attempt to abstract the technical aspects of stored data to provide a common logical data access point for connection to different data sources and to translate source data for a user entity among other things. (See Raghunathan paragraph [0002], See also “virtual file system” at https://en.wikipedia.org/wiki/Virtual_file_system

Accordingly, both Besen and Raghunathan are in the same field of endeavor, a method of synchronizing data across a plurality of file systems.

Regarding Applicant’s argument on page 12, lines 16-30:

“Regarding "subsequent to notifying the content management system of the difference between the local tree and the sync tree, receive an instruction to present a file system warning in a user interface of the client device regarding the received modification data, the warning including a message indicating that the change in the directory is not allowed" the Office Action again relies on Raghunathan. However, Raghunathan's disclosure of a "conflict resolution policy" at a server is not the same as receiving instructions to present a file system warning, as is presently claimed. Instead, it appears from the relied upon sections of Raghunathan, solve any conflict using the procedures of the conflict resolution policy, stating that it "appl[ies] an appropriate conflict resolution policy that resolves detected conflicts including cancelling or applying the pending change as inferred from the determined policy." Raghunathan at [0036]. If the Data Virtualization Platform solves the conflict, the platform would not need to send an "instruction to present a file system warning in a user interface of the client device regarding the received modification data, the warning including a message indicating that the change in the directory is not allowed" because the conflict is already resolved.”

Reading applicant’s argument above in light of specification:

“Kleinpeter [0356] File system warnings engine 707 can provide informational messages to a user after performing certain actions and alert the user that the action is either not allowed or confirm that the user intends the potentially undesirable consequences of the action.”

Kleinpeter [0357] lines 9-19: “Server synchronization service 112 can write certain data applying to an event coming from client synchronization service 156 to rules cache 705 and can notify file system warnings engine 707 of the event. File system warnings engine 707 can examine the data supplied by server synchronization service 112 in rules cache 705 to determine whether a warning is appropriate or not. When server synchronization service 112 determines that a warning should be sent, server synchronization service 112 can interact with notification service 117 to send a file system warnings to client device 150.”

Thus, Kleinpeter indicates, rules cache 705 may notify file system warnings engine 707 of a pending event that File system warnings engine 707 can examine the rules to determine whether a warning is appropriate or not. (e.g., “client device regarding the received modification data, the warning including a message indicating that the change in the directory is not allowed” as claimed)

Similarly, Raghunathan discloses that the data virtualization platform 101 may be structured to operate to perform one or more of tasks such as, checking the source for new changes since the last synch, checking and identifying the pending changes for the destination, check for any conflicts for pending changes, and applying an appropriate conflict resolution policy (e.g., This is the equivalent steps of File system warnings engine 707 attempt to apply rules found in the rules cache 705, found in Kleinpeter). 
Nevertheless, Raghunathan does not explicitly discloses a method of a reflecting user input when applying an appropriate conflict resolution policy on the pending changes.
However, Savage indicates that notifications can be sent to relevant users to notify them of actions surrounding a download (e.g., synch data), an edit, a change, a modification, a new file, a conflicting version, an upload of an edited or modified file. By combining teachings of Raghunathan and Savage, it completes the equivalent steps and feature to the claim 1 of pending application.

(Raghunathan [0036] lines 9-25: “The data virtualization platform 101 may be structured to operate to perform one or more of the following tasks: read configuration information regarding sources, destinations, and data map pings; update a subset of originating data destined for a receiver destination; check the source for new changes since the last such check; identify the pending changes for the destination since the last such synchronization; check for any conflicts for pending changes; apply an appropriate conflict resolution policy; order entities in a selected right execution order prior to synchronizing data; apply pending insertions first; apply updates following application of the pending insertions first; apply deletes following application of updates following application of the pending insertions first; track and log any errors encountered during these operations; and record a transaction summary of the complete synchronization process.”
Raghunathan [0058] The configuration data for the destination 308 can include an ID 317, a conflict policy 318, and connection information 319. The conflict policy 318 can be realized in a number of ways. The conflict policy 318 can be the identity of a conflict winner. The conflict policy 318 can be a set of rules by which to determine the entity that is the conflict winner.)
Savage [0055] In some embodiments, items or content downloaded or edited can cause notifications to be generated. Such notifications can be sent to relevant users to notify them of actions surrounding a download, an edit, a change, a modification, a new file, a conflicting version, an upload of an edited or modified file.)

Regarding Applicant’s argument on page 12 line 30 - page 13, line 7:
“Finally, with respect to "restore the directory of the local file system to a previous synchronized state, represented by the sync tree, prior to the received modification data" the Office Action relies on Savage. However, Savage discusses a system where the host server rejects a change, the system creates a "conflict copy" and then "downloads an original copy of the sync item from the host server." Savage at [0088]. There are multiple problems with the application of this art to the claims, for one, if the system has a "conflict copy" then it is not a "previous synchronized state" but rather a new state with original and conflict copies. Furthermore, the system downloads an original copy from the server, which creates a new synchronized state that is similar to an old synchronized state. This does not teach the currently presented claims.”

Examiner respectfully disagree with Applicant’s arguments above based on Savage paragraph [0048] and [0088], where Savage discloses undo or repair the change as well as restoring synch items to its previous state. 
Note that “an original copy of the sync item from the host server” is the “previous synchronized state” item, NOT “a new synchronized state” as applicant indicated in the argument above.
(Savage [0048] In some embodiments, even if the user takes certain actions on the sync items that are not permitted, the sync client 110 and/or the host server 100 can detect the changes that are inconsistent with or not permitted and reject those changes. The sync client 110 can also undo or repair the changes on the sync items.
Savage, [0088] In some embodiments, the recovery handler 555 can handle locally the changes to the sync items that have been rejected by the host server 100 to restore the sync item to its previous state. 
For example, if an edit to a sync item has been rejected by the host server 100, the recovery handler 555 can create a conflict copy of the edited item and download an original copy of the sync item from the host server 100. Example cases and how the recovery handler handles those cases are described in detail with respect to FIG. 6.)

Accordingly, Applicant’s arguments are not persuasive and therefore, Examiner respectfully maintains all rejections to the claims in the previous office action.


Claim Objections

Claims 6, 15 and 20 are objected to, however these claims would be allowable if they are incorporated into their respective base and independent claims.

The following is a statement of reasons for the indication of allowable subject matter:  	

Claims 6, 15 and 17, were rejected under 35 U.S.C. 103 as being anticipated by Besen et al. US 8949179 B2, hereinafter Besen, in view of Raghunathan et al., US 2017/0308602 A1, hereinafter Raghunathan, further in view of Savage et al., US 20160065672 A1, hereinafter Savage.

The combination of Besen-Ragunathan-Savage does not teach a method of rejecting changes to the sync items by the host because the content items are not permitted to move from the confidential folder to the non-confidential folder.

Claims 15 and 20 are analogous to claim 6 and therefore they are also allowable for the same reasons indicated above.



Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 17, are rejected under 35 U.S.C. 103 as being anticipated by Besen et al. US 8949179 B2, hereinafter Besen, in view of Raghunathan et al., US 2017/0308602 A1, hereinafter Raghunathan, further in view of Savage et al., US 20160065672 A1, hereinafter Savage.

As per claim 1, (Currently Amended) A non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a computing system to: 

Besen teaches:

associated with a client synchronization service resulting in a change in a directory of a local file system of a client device
(Besen discloses a method of executing an instance of SyncCLIENT software (e.g., “client application”) including a Cloud WATCHER and a Local WATCHER (e.g., “client synchronization service”) monitoring and detecting changes (e.g., “modification data”) to watch local file system to generate (e.g., “resulting”) work items (e.g., “a change in a local file system”) that are ordered and selectively sent to a number of WORKERS for concurrent processing:
col. 10, lines 23-26: “As depicted therein, SyncCLIENT 410 includes at least two functional elements namely a Cloud WATCHER 440 and a Local WATCHER 430 which result from the execution of SyncCLIENT software on a computing device.”
col. 1 line 63- col. 2, line 2: “According to another aspect of the present disclosure client computing systems include a Local WATCHER and a Cloud WATCHER which concurrently monitor and detect changes to watched Local File Systems and Cloud File Systems respectively. Detected changes are used to generate work items that are ordered and selectively sent to a number of WORKERS for concurrent processing.”)

update a local tree on the client device based on the received modification data;
(Besen discloses a method of configuring synchronization service that changes made to the folder 112-a, or changes made to any files or folders contained therein (e.g., “based on the received modification data”) are automatically synchronized with folder (e.g., “update a local tree”) on personal computer (e.g., “on the client device”)
col. 6, lines 25-29: “According to an aspect of the present disclosure, changes made to the folder 112-a, or changes made to any files or folders contained therein are automatically synchronized with folder 112 on personal computer 110”.)

determine that there is a difference between the local tree and a sync tree on the client device, and notify a content management system of the difference between the local tree and the sync tree;
(Besen discloses a method of receiving folder-level change (e.g., “a difference between the local tree and a sync tree”) notification via FSEvents API, the Local WATCHER (Type-2) compares the Current Local State representation  with a previously generated, Local Graph and determines any differences between the two:
col. 17, lines 37-46: “Similarly, Local WATCHER (Type-2) 630 monitors Watched Local FileSystem 615 via-for example-and FSEvents API which provides folder-level change notifications. Upon receipt of any folder-level change notifications, Local WATCHER (Type-2) 630 generates a Current Local State representation 634 which is indicative of the current state of the Watched Local FileSystem 615. The Local WATCHER (Type-2) 630 compares the Current Local State representation 634 with a previously generated, Local Graph 632 and determines any differences between the two.”)

subsequent to notifying the content management system of the difference between the local tree and the sync tree
(Besen discloses a method of providing users for monitoring synchronization status on a graphical user interface:
col. 10, lines 4-7: “As may be further appreciated, the depiction of a synchronization status such as that shown may be performed by a variety of iconic or other mechanisms available in contemporary graphical user interfaces or computing systems”)

With respect to claim 1, Besen does not explicitly disclose:

receive modification data at a client application 
(Besen does not explicitly discloses a method of receiving modified data at a client application)

regarding the received modification data, the warning including a message indicating that the in the directory is not allowed; 
(Besen does not explicitly discloses a method of presenting the warning including a message indicating that the change in the directory is not allowed)

and restore the directory of the local file system to a previous synchronized ins-state, represented by the sync tree, prior to the received modification data. 
(Besen does not explicitly discloses a method of restoring the the local file system to a previous synchronized ins-state, represented by the sync tree, prior to the received modification data)

However, Raghunathan discloses:

receive modification data at a client application 
(Raghunathan discloses a method of performing the update of a subset of originating data (e.g., “modification data”) destined for a receiver destination (e.g., “receive ... at a client application”):
par. [0036] lines 9-14: “The data virtualization platform 101 may be structured to operate to perform one or more of the following tasks: read configuration information regarding sources, destinations, and data mappings; update a subset of originating data destined for a receiver destination; check the source for new changes since the last such check; identify the pending changes for the destination since the last such synchronization; check for any conflicts for pending changes”)

regarding the received modification data, the warning including a message indicating that the in the directory is not allowed; 
(Raghunathan discloses a method of identifying the pending changes (e.g., “modification data”) for the destination, checking for any conflicts for the pending changes and applying an appropriate conflict resolution policy that resolves detected conflict including cancelling (e.g., “change in the directory is not allowed”) the pending change:
par. [0036] “identify the pending changes for the destination since the last such synchronization; check for any conflicts for pending changes; apply an appropriate conflict resolution policy” [0041] “The data virtualization platform 101 or a data virtualization platform similar to data virtualization platform 101 may be structured to apply an appropriate conflict resolution policy that resolves detected conflicts including cancelling or applying the pending change as inferred from the determined policy”)

Moreover, Savage discloses:

and restore the directory of the local file system to a previous synchronized ins-state, represented by the sync tree, prior to the received modification data. 
(Savage discloses a method of restoring the sync items that have been rejected by the host server to its previous state: 
par. [0088] In some embodiments, the recovery handler 555 can handle locally the changes to the sync items that have been rejected by the host server 100 to restore the sync item to its previous state. For example, if an edit to a sync item has been rejected by the host server 100, the recovery handler 555 can create a conflict copy of the edited item and download an original copy of the sync item from the host server 100. Example cases and how the recovery handler handles those cases are described in detail with respect to FIG. 6.) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Raghunathan and Savage into the system of Besen because, they are analogous art as being directed to the same field of endeavor, the systems and methods for synchronizing content across a plurality of data sources.
Besen would have motivated to incorporate the teachings of Raghunathan because the method of identifying the pending changes (e.g., “modification data”) for the destination, checking for any conflicts for the pending changes and being able to cancel (e.g., “change in the directory is not allowed”) the pending change would prevent potential loss of user data thus, it adds additional layer of security on the system that enhance user experiences.
Besen also would have motivated to use teachings of Savage, restoring the sync items that have been rejected by the host server to its previous state because it also prevent potential loss of data by overwriting existing filesystem that may not be possible to recover. Having such rules in place would prevent an unexpected changes in the file system therefore, it may improve the level of security.


As per claim 2, (Canceled).  


Claims 3, 12 are rejected under 35 U.S.C. 103 as being anticipated by Besen, in view of Raghunathan, further in view of Savage and Smith et al. US 9773051 B2, hereinafter Smith.

As per claim 3, (Currently Amended) The non-transitory computer readable medium of claim 1, wherein the file system warning includes a message warning of consequences of the received modification data, and includes selectable options, a selectable option of the selectable options is a confirmation that the warned of consequences are accepted.  
(Besen does not explicitly disclose the feature of warning and confirming changes that are to be accepted. 
However, Smith discloses a method of receiving a notification, displaying an indication of availability of an update (e.g., “received modification data”) and additionally, may prompt the user for confirmation (e.g., “warning”) prior to performing the synchronization (e.g., “a confirmation that the warned of consequences are accepted”):
col. 13, line 60-65: “The synchronization request manager 610 receiving the notification can display an indication of availability of an update and additionally, may prompt the user for confirmation prior to performing the synchronization via the folder synchronization module 620.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Besen would have allowed the combination of detecting event of file system change and method of receiving the notification and prompting the user with confirmation message from Smith to enhance security and user experience during the synchronization of file systems.

Claims 4, 9, 13, 18 are rejected under 35 U.S.C. 103 as being anticipated by Besen, in view of Raghunathan, further in view of Savage and Chen et al., US 2008/0307255 Al hereinafter Chen.

As per claim 4,  (Currently Amended) The non-transitory computer readable medium of claim 1, wherein the file system warning includes a warning of consequences of the received modification data
(Besen discloses a method of generating notifications with respect to any relevant change (e.g., “warning of consequences of the received modification”) to a file system:
 Col. 13, line 61 -col. 14, lines 4: “With respect to the Cloud WATCHER 540, if any relevant changes to Cloud FileSystem 520 are detected, FSChange notification(s) of those detected change(s) are sent to FETCHER 580. With respect to the Local WATCHER (530 or 535), if any Local FileSystem changes are detected, notification is sent to EVENT AGGREGATOR 561. According to an aspect of the present disclosure, the EVENT AGGREGATOR 561 receives change notifications from the Local WATCHER (Type-1) 535 or from the Local WATCHER (Type-2) 530 as appropriate.”)

and includes selectable options, a selectable option of the selectable options is a request to undo the change in the directory of the local file system, and wherein the instructions cause the computing system to: receive a selection of the selectable option to undo the change in the directory of the local file systemchange in the directory of the local file systemthe previous synchronized change in the directory of the local file system
(Besen does not explicitly discloses a method of undo the changes of local file system by prompting options to user with user interface 
However, Chen discloses a method of providing users with option to revert synched state back to the previous state:
 par. [0028] lines 20-26: “Only when the synchronization (represented by state transition 414) is completed, the state may be changed to “Synced” state 405 as indicated by state transition 415 labeled "Done". Users of system 100 can, if they want to revert the changes, for example, undo (as indicated by state transition 423 labeled "Undo") a synchronized change to its previous state”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen into the system of Besen and combined to enhance the user experience on synchronization process.  
Besen would have been motivated to use in teachings of Chen, allowing an option to revert (undo) operation via user interface because it prevents unwanted changes of file system which prevents loss of data, improving security and user experiences.

Claims 5, 14, 19  are rejected under 35 U.S.C. 103 as being anticipated by Besen, in view of Raghunathan, further in view of Savage and Davis et. al, US 20060271602 A1, hereinafter Davis.

As per claim 5,  (Currently Amended) The non-transitory computer readable medium of claim 1, wherein the file system warning includes a warning of consequences of the received modification data
(Besen does not explicitly discloses a method of warning users with a consequences of the received modification data.
However, Raghunathan discloses a method of performing the update of a subset of originating data (e.g., “received modification”) destined for a receiver destination:
par. [0036] lines 9-14: “The data virtualization platform 101 may be structured to operate to perform one or more of the following tasks: read configuration information regarding sources, destinations, and data mappings; update a subset of originating data destined for a receiver destination; check the source for new changes since the last such check; identify the pending changes for the destination since the last such synchronization; check for any conflicts for pending changes”)

and includes selectable options, a selectable option of the selectable options is to take an alternative action and wherein the instructions cause the computing system to: receive a selection of the selectable option to perform the alternative action; send a message to the content management system to perform the alternative action; and synchronize the directory of the local file system with the content management system, and thereby implement the alternative action.  
(Besen does not explicitly discloses a method of providing users with a few of selectable options to take an action to resolve conflict. 
However, Davis discloses a method of providing users with number of options to resolve conflict (e.g., “a selection of the selectable option to perform the alternative action”) for a requested operation:
par. [0011] lines:  Aspects of the present invention provide methods, user interface displays, computer-executable instructions, and data structures for handling and/or avoiding file operations errors. A file operations engine is provided according to an embodiment of the invention that manages many user interactions with their files via a computer system. In one aspect of the invention, the operations engine may provide the user with options for keeping two or more files that have conflicts for a requested operation, such as files having the same name. One option may include keeping both files when two files have the same name. Another option may include allowing the user to rename a conflicting file.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davis into the system of Besen and combined to enhance the user experience on synchronization process.  
Besen would have been motivated to use in teachings of Davis, allowing an option to revert (undo) operation via user interface because it prevents unwanted changes of file system which prevents loss of data, improving security and user experiences.

As per claim 6, (Currently Amended) The non-transitory computer readable medium of claim 1, wherein the instructions cause the computing system to: in response to 
(Besen discloses a method of detecting both folder-level (e.g., “in response to the change in the director”) and file-level changes on a local file system and creating an event of notification:
 col. 10 lines 26-33: “Briefly, the Local WATCHER 430 monitors and detects any changes to a watched local FileSystem 420 while the Cloud WATCHER 440 monitors and detects any relevant changes within Cloud FileSystem 460 resident in Cloud 450. When any changes are detected in either watched Local FileSystem 420 or Cloud FileSystem 460, synchronization between the two systems results.”, col. 15, lines 7-10: “As further depicted in FIG. 5, Local WATCHER (Type2) provides Folder-Level Change Notifications 531 while Local WATCHER (Type-I) 535 provides File-Level Change Notifications 536.)

and wherein the folder is a non-confidential folder, and the content item was previously located in a confidential folder, wherein the file system warning that includes the message stating that the completed change is not allowed and explains that it is not permitted to move the content item from the confidential folder to the non-confidential folder.  

(Refer to “claim objection” above).

Claims 7, 16, 21  are rejected under 35 U.S.C. 103 as being anticipated by Besen, in view of Raghunathan, further in view of Savage and Allain et al. US 9294485 B2, hereinafter Allain

As per claim 7,   (Currently Amended) The non-transitory computer readable medium of claim 3, wherein the instructions cause the computing system to: in response to 
(Besen does not explicitly discloses putting the content item in the shared folder will make it accessible to those user accounts to which the folder is shared
However, Allain teaches a method of requiring a warning message when content is designated by the member to be shared with an external user (e.g., “the file system warning that includes the message stating that putting the content item in the shared folder will make it accessible to those user accounts to which the folder is shared”) and there is an option for prohibiting folders in the group account from being shared with external users, by checking a “No” setting in the Folder Privacy Settings (e.g., “a second selectable option of the selectable options is to move the content item to a non-shared folder”): 
col. 8, lines 14-21: The administrator may require that a warning message be provided to a group member when content is designated by the member to be shared with an external user, such as by checking a “warning” setting 208. Conversely, the administrator may generally prohibit folders in the group account from being shared with external users, for example by checking a “No” setting 210 in the Folder Privacy Settings 204.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Besen would have allowed the combining the feature of detecting local and cloud file system change with folder privacy setting taught by Allain to improve the level of security in the file system.

Claims 8 are rejected under 35 U.S.C. 103 as being anticipated by Besen, in view of Raghunathan, further in view of Savage, Davis and Badawiyeh et al. US 2018/0270534, hereinafter Badawiyeh

As per claim 8,   (Currently Amended) The non-transitory computer readable medium of claim 1, wherein the in the directory is a deletion of a number of content items, and the file system warning includes a message warning that the content items will be removed from the user's account, 
(Besen does not explicitly discloses a method of deletion of a number of content items, and the file system warning includes a message warning that the content items will be removed.
However, Davis discloses a method of (e.g., “deletion of a number of content items”) the file:
par. [0071] “Dialog 810 shown in FIG. 8 confirms that the user wants to recycle the identified file, which will occur as part of a requested operation. Preferably, this is an error that would have been identified during the pre-calculation step 512 of method 500. As shown, dialog 810 includes a warning 812 of consequences associated with removing the file. Dialog 810 also includes an informational link 814, which, when selected, provides the user with additional information related to the error dialog.”)

and includes selectable options, a selectable option of the selectable options is to provide an option to turn the number of content items into on-demand content items, whereby the number of content items do not take up storage space on the client device, but they still appear in the directory. 
(Besen does not explicitly discloses a method of providing an option to turn the number of content items into on-demand content items.
However, Badawiyeh disclose a method of delivering on-demand content from a cloud storage (e.g., “on-demand content items, whereby the number of content items do not take up storage space”) in response to an affirmative user selection:
par. [0088]: “In yet another model, Internet content is broadcast or delivered on-demand, such as in response to an affirmative user selection via e.g., a PC, mobile device or on-screen user interface, and can act as the basis of the preserved state data” [0095] “Thus, in one exemplary scenario of the present disclosure, before a certain time period from the original air time of the content, uncompressed content asset are in cloud storage until either a request for playback is received, the certain time period is reached, or the asset is purged from the system.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Besen and combined references would have allowed the combination of teachings of Davis, providing users with dialog includes a warning of consequences associated with removing because it improves user experiences by protecting unexpected changes of file system.
Furthermore, Besen would have motivated to use teachings of Badawiyeh, delivering on-demand content from a cloud storage because it save storage space on a device where space is limited such as, mobile phone or tablets, this it enhances user experience of using the system.

As per claim 9,   (Currently Amended) The non-transitory computer readable medium of claim 1, wherein the instructions to restore the directory of the local file system to its state prior to the in the directory include instructions to: receive events from the content management system; and apply the events to restore the directory of the local file system to its state prior to the detected change.  
(Besen does not explicitly discloses a method of applying the events to restore the directory of the local file system to its state prior to the detected change.
However, Chen discloses a method of providing users with option to revert synched state back to the previous state:
 par. [0028] lines 20-26: “Only when the synchronization (represented by state transition 414) is completed, the state may be changed to "Synced" state 405 as indicated by state transition 415 labeled "Done". Users of system 100 can, if they want to revert the changes, for example, undo (as indicated by state transition 423 labeled "Undo") a synchronized change to its previous state”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen into the system of Besen and combined to enhance the user experience on synchronization process.  
Besen would have been motivated to use in teachings of Chen, allowing an option to revert (undo) operation via user interface because it prevents unwanted changes of file system which prevents loss of data, improving security and user experiences.

As per claim 10,   (Currently Amended) A method comprising: receiving modification data at a client application associated with a client synchronization service resulting in updating a local tree on the client device based on the received modification data; determining that there is a difference between the local tree and a sync tree on the client device, and notifying a content management system service of the difference between the local tree and the sync treedifference between the local tree and the sync treein directory is not allowed, wherein the message is presented in a user interface of the client device regarding the received modification data; and restoring the directory of the local file system to its-a previous synchronized state represented by the sync tree prior to the detected change.  

Claims 10 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 11,   (Canceled).  

As per claim 12,   (Currently Amended) The method of claim 10, wherein the file system warning includes a message warning of consequences of the received modification data, and includes selectable options, a selectable option of the selectable options is a confirmation that the warned of consequences are accepted.  

Claims 12 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 13,   (Currently Amended) The method of claim 10, wherein the file system warning includes a warning of consequences of the received modification data, and includes selectable options, a selectable option of the selectable options is a request to undo the change in the directory of the local file systemin the directory of the local file system; sending a message to the content management system to undo the in the directory of the local file system; and restoring the directory of the local file system to its-the previous synchronized state prior to the in the directory of the local file system.  

Claims 13 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 14,   (Currently Amended) The method of claim 10, wherein the file system warning includes a warning of consequences of the received modification data, and includes selectable options, a selectable option of the selectable options is to take an alternative action, the method comprising: receive a selection of the selectable option to perform the alternative action; send a message to the content management system to perform the alternative action; and synchronize the directory of the local file system with the content management system, and thereby implement the alternative action.  

Claims 14 is analogous to claim 5 and is rejected under the same rationale as indicated above

As per claim 15,   (Currently Amended) The method of claim 10, comprising: in response to 

(Refer to “Claim Objection” section above).

As per claim 16,   (Currently Amended) The method of claim 12, comprising: in response to 

Claims 16 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 17,  (Currently Amended) A computing system comprising: at least one processor; at least one memory having instructions stored thereon, that when executed the instructions are effective to cause the at least one processor to: receive modification data at a client application associated with a client synchronization service resulting in update a local tree on the client device based on the received modification data; determine that there is a difference between the local tree and a sync tree on the client device, and notify a content management system service of the difference between the local tree and the sync treedifference between the local tree and the sync treein the directory is not allowed, in a user interface of the client device regarding the received modification data; and restore the directory of the local file system to its-a previous synchronized state, represented by the sync tree, prior to the received modification data.  

Claims 17 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 18, (Currently Amended) The system of claim 17, wherein the file system warning includes a warning of consequences of the received modification data, and includes selectable options, a selectable option of the selectable options is a request to undo the in the directory of the local file system, and wherein the instructions cause the at least one processor to: receive a selection of the selectable option to undo the in the directory of the local file system; send a message to the content management system to undo the in the directory of the local file system; and restore the directory of the local file system to its-the previous synchronized state prior to the in the directory of the local file system.  

Claims 18 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 19, (Currently Amended) The system of claim 17, wherein the file system warning includes a warning of consequences of the received modification data, and includes selectable options, a selectable option of the selectable options is to take an alternative action and wherein the instructions cause the at least one processor to: receive a selection of the selectable option to perform the alternative action; send a message to the content management system to perform the alternative action; and synchronize the directory of the local file system with the content management system, and thereby implement the alternative action. 

Claims 19 is analogous to claim 5 and is rejected under the same rationale as indicated above.
 
As per claim 20, (Currently Amended) The system of claim 17, wherein the file system warning includes a message stating that the completed change is not allowed, and wherein the instructions cause the at least one processor to: in response to 

(Refer to “Claim objection” section above).

As per claim 21,   (Currently Amended) The system of claim 17, wherein the file system warning includes a message warning of consequences of the detected change, and includes selectable options, a selectable option of the selectable options is a confirmation that the warned of consequences are accepted, and wherein the instructions cause the at least one processor to: in response to 
 
Claims 21 is analogous to claim 7 and is rejected under the same rationale as indicated above.



Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154